Motion Granted; Appeal Dismissed and Memorandum
Opinion filed August 4, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00809-CV
____________
 
THE SCOTT PARTNERSHIP ARCHITECTURE, INC., Appellant
 
V.
 
WEINGARTEN REALTY INVESTORS, Appellee
 

 
On Appeal from the 295th District Court
Harris County, Texas
Trial Court Cause No. 2008-62999
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed May 17, 2010.  On July 28, 2011, appellant
filed a motion to dismiss the appeal because the case has been settled.  See
Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Frost, Brown, and McCally.